DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In figure 1, vehicle 100 in the specification is erroneously referenced as “10”.

 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
References 300 and 302 in figure 3A.
References 300 and 304 in figure 3B.
References 300 and 306 in figure 3C.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabelstrom (US-20080272562-A1).

Regarding claim 1, Sabelstrom teaches a method for managing vehicle suspension systems (see Sabelstrom, Abstract, figures 1-2, paragraphs 1, and 23-24, regarding “height adjustment system for vehicles with air suspension control”) comprising: 
obtaining user input regarding selection of a suspension mode for the suspension system of a vehicle (see Sabelstrom, Abstract, figure 2, paragraphs 1, and 24, regarding keypad 7, whereby “chassis height and/or tilt is adjusted in response to an input provided by the operator”); obtaining a plurality of sensor values for the vehicle, the sensor values associated with one or more of vehicle status and environmental measurements associated with the vehicle (see Sabelstrom, paragraph 11, regarding “the system further comprises one or more sensors operationally connected to the display for providing an indication of the actual chassis height and/or tilt to the display”); determining a suspension mode for the suspension system based on processing the user input and the plurality of sensor values for the values (see Sabelstrom, figure 2, paragraph 29, regarding “a number of settings can be carried out in the height adjustment menu 10 (user input), for example raising or lowering the chassis, and, in addition, one or more submenus can be selected. In the menu 10, the values of different chassis settings (sensor values) can be read, for example settings referring to predefined locations described by a customer name, a geographical name, a specific loading ramp or the like, each having a predefined chassis height and/or tilt assigned (suspension modes)”; 
determining a plurality of individual modification values to four independent controllable portions of the suspension system, wherein each of the four independent controllable portions correspond to a wheel position of the vehicle and wherein each of the four independent controllable portions can raise or lower a portion of vehicle and are associated with a position value (see Sabelstrom, figure 2, paragraphs 29-32, regarding menu 10, whereby “in this menu, it may be possible to adjust (raise or lower) the height of the vehicle by simply pushing the "Up" or "Down" button. The size of the increment may be selected or fixed and may be performed in steps or continuously when the button is pressed down. If the vehicle is driving on the road, the adjustment is limited to the driving adjustment range, and when the vehicle is marshalling, the full adjustment range is possible to use. The adjustment range is preferably indicated in the menu”, and “it is also possible to select a sub-menu in which more specific adjustments may be performed. This may involve the adjustment of a single axle, the vehicle tilt or other settings”, for example, a tilt on a single axle actuating (controlling) a single (independent) wheel); causing implementation of modification of the plurality of individual modifications to the four independent controllable portions responsive to the determined modification values, wherein respective modifications to the four independent controllable portions individually modify the position value of the controllable portion (see Sabelstrom, figures 3-5, paragraphs 42-43, regarding “the vehicle is adjusted to the loading ramp in the desired manner, i.e. the vehicle height and tilt is adjusted, the settings are stored in a memory”, and “the vehicle adjustments shown in FIGS. 3-5 can be obtained e.g. by selecting them from the menu system as mentioned above (for example as a predefined setting for this particular ramp) or by manually entering the (position) value for the chassis height and tilt”);

Regarding claim 2, Sabelstrom teaches the method as recited in Claim 1, including wherein obtaining user input regarding selection of a suspension mode for the suspension system of a vehicle includes obtaining the user input from an interface control provided within the vehicle (see Sabelstrom, figures 1-2, paragraphs 7, and 28, regarding combination instrument 1 located in cab 3 of truck 2 (within the vehicle), whereby combination instrument 1 comprises “a display and a menu system defining an interface between an operator and the height adjusting devices, input means for receiving input relating to an adjustment of the chassis height and/or tilt from an operator, said height adjusting devices being operationally connected to the input means for adjusting the chassis height and/or tilt in response to the input provided by the operator”);

Regarding claim 3, Sabelstrom teaches the method as recited in Claim 2, including wherein the interface control corresponds to a graphical interface for obtaining user input (see Sabelstrom, paragraph 10, regarding “the display may provide a visual indication of the adjustment of at least the chassis height and/or tilt. The display may furthermore show information about the position for each adjusting device. Hereby it may be possible for the operator of the system, typically the driver, to make use of knowledge about relationships between the position of the adjusting devices and the actual height and/or tilt of the chassis. The display may e.g. be a graphical user interface”).


Regarding claim 5, Sabelstrom teaches the method as recited in Claim 1, including wherein obtaining user input regarding selection of a suspension mode for the suspension system of a vehicle includes obtaining the user input from an interface control provided on a client device external to the vehicle (see Sabelstrom, paragraph 35, regarding “the system also comprises a handheld remote control unit (client device). With this remote control unit, it is also possible to adjust the height of the vehicle. With the remote control, it is easy to adjust a vehicle at a new loading ramp, since the driver can stand outside the vehicle within sight of the loading ramp”).

Regarding claim 6, Sabelstrom teaches the method as recited in Claim 1, including wherein obtaining user input regarding selection of a suspension mode for the suspension system of a vehicle includes obtaining the user input from a user profile (see Sabelstrom, paragraphs 14-15, regarding “the system may further comprise a database and processor means for data-look-up in the database”, whereby “instead of or in addition to these features, it may be possible for the operator (user) to choose between a number of locations described by a customer name, a geographical name, a specific loading ramp or the like, each having a predefined chassis height and/or tilt assigned”, for example, a user profile chosen from a repository of user profiles in a database).

Regarding claim 7, Sabelstrom teaches the method as recited in Claim 1, including further comprising responsive to determining a suspension mode for the suspension system based on processing the user input and the plurality of sensor values for the values, validating the determined suspension mode (see Sabelstrom, paragraph 11, regarding “the system further comprises one or more sensors operationally connected to the display for providing an indication (validation) of the actual chassis height and/or tilt to the display”).

Regarding claim 8, Sabelstrom teaches the method as recited in Claim 1, including wherein validating the determined suspension mode includes applying a rule processing a sensor value according to the determined suspension mode (see Sabelstrom, paragraph 31, regarding “if the vehicle is driving on the road (an example suspension mode), the adjustment is limited to the driving adjustment range (an example of applying rule processing of sensor values), and when the vehicle is marshalling, the full adjustment range is possible to use. The adjustment range is preferably indicated (displayed) in the menu”).

Regarding claim 9, Sabelstrom teaches the method as recited in Claim 1, including wherein the sensor values includes at least one of location or vehicle operational mode (see Sabelstrom, paragraph 34, regarding “the selection of location settings maybe integrated with a GPS-system (location sensor value). By doing this, the position of the location can be stored together with the settings in the memory. When the vehicle reaches a specific location, i.e. a specific position, the system recognises the position and automatically selects the settings (vehicle operating mode) corresponding to that position”).

Regarding claim 10, Sabelstrom teaches the method as recited in Claim 1, including determining a suspension mode for the suspension system based on processing the user input and the plurality of sensor values for the values includes determining a suspension mode based on associating a higher priority to a suspension mode determined by one or more sensor values (see Sabelstrom, paragraphs 31, and 34, regarding “if the vehicle is driving on the road, the adjustment is limited to the driving adjustment range, and when the vehicle is marshalling, the full adjustment range is possible to use” and “the selection of location settings maybe integrated with a GPS-system (location sensor value). By doing this, the position of the location can be stored together with the settings in the memory. When the vehicle reaches a specific location, i.e. a specific position, the system recognises the position and automatically selects the settings (vehicle operating mode) corresponding to that position”, examples of suspension mode selection based on priority levels of location and/or current driving modes).

Regarding claim 11, Sabelstrom teaches the method as recited in Claim 1, including further comprising: obtaining at least one additional sensor value corresponding to one of a load or ground level; and causing a second modification to a subset of the four independent controllable portions of the suspension system based on the load or ground-level sensor value (see Sabelstrom, paragraph 30, regarding “a schematic vehicle is shown in the display 4 such that the operator gets a graphical view of the vehicle preferably including the present settings of the air bellows 5, i.e. the adjustment of the chassis height and tilt. The result (an example of a ground-level sensor value) can be presented as e.g. the distance from the ground to the upper part of the chassis at each axle, i.e. the axle height”).

Regarding claim 12, Sabelstrom teaches the method as recited in Claim 1, including wherein the determined suspension mode corresponds to a first mode and wherein determining a plurality of individual modification values to four independent controllable portions of the suspension system includes selecting a decrease in the position value of all four independent controllable portions to a threshold position value characterized as a lowest position (see Sabelstrom, figures 3-5, paragraph 42, regarding “the loading and unloading is eased by lowering the whole vehicle by the distance marked as (h), thus obtaining the position shown in FIG. 4”, whereby the lowest position is characterized by the ramp height, and example of a threshold position value).

Regarding claim 13, Sabelstrom teaches the method as recited in Claim 1, including wherein the determined suspension mode corresponds to a second mode and wherein determining a plurality of individual modification values to four independent controllable portions of the suspension system includes: selecting a decrease in the position value of two independent controllable portions associated with a rear portion of the vehicle to a threshold position characterized as a lower position; and selecting an increase in the position value of two independent controllable portions associated with a front portion of the vehicle to a threshold position characterized as a higher position  (see Sabelstrom, figures 3-5, paragraph 42, regarding “loading and unloading height can be obtained by tilting the chassis as illustrated schematically in FIG. 5”, whereby, for example, the rear portion is characterized as a lower (threshold) position and the front portion is characterized as a higher (threshold) position).

Regarding claim 14, Sabelstrom teaches the method as recited in Claim 1, including further comprising causing implementation of one additional vehicle operation mode control responsive to the implementation of modification of the plurality of individual modifications to the four independent controllable portions (see Sabelstrom, figures 1-2, paragraphs 23-24, regarding “control unit 6 comprises a control output that is directly connected to the ECS system 11 (ECS=Electronic Controlled Suspension)”, an example of actuation (causing implementation) of independent controllable portions of a vehicle’s suspension system).

Regarding claim 23, Sabelstrom teaches the method as recited in Claim 1, including wherein validating the determined suspension mode includes applying a rule processing a sensor value according to the determined suspension mode (see Sabelstrom, paragraph 31, regarding “if the vehicle is driving on the road (an example suspension mode), the adjustment is limited to the driving adjustment range (an example of applying rule processing of sensor values), and when the vehicle is marshalling, the full adjustment range is possible to use. The adjustment range is preferably indicated (displayed) in the menu”).

Regarding claims 15-18, independent claim 15 is a system for managing vehicle suspension systems performing the identical method for managing vehicle suspension systems of independent claim 1, and similarly, dependent claims 16-18 of independent claim 15 are also performing the identical methods corresponding to dependent claims 5, 7 and 11 of independent claim 1, therefore claims 15-18 are also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 1, 5, 7, and 11.

Regarding claims 19-22, and 24-25, independent claim 19 is method for managing vehicle suspension systems performing the identical method of independent claim 1, and similarly, depending claims 20-22, and 24-25 of independent claim 19 are also performing the same methods corresponding, respectively, to dependent claims 5, partial (limitation of) claim 1, and dependent claims 17, 10, and combined 13 and 14, of independent claim 1, therefore claims 19-22, and 24-25 are also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 1, 5, partial claim 1, 17, 10, and combined 13-14, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom (US-20080272562-A1) in view of Anderson (US-20170136842-A1).

Regarding claim 4, Sabelstrom teaches the method as recited in Claim 2, except wherein the interface control corresponds to an audible interface for obtaining user input.
However, Anderson remedies this shortfall with a teaching of “a human-machine interface for a vehicle suspension system includes at least one vehicle sensor that senses information related to at least one aspect of an interaction of the suspension system with a road surface. An suspension system controller is in electrical communication with the suspension system. Further, a display displays information about the at least one aspect of the interaction of the suspension with the road surface based on at least one of the sensed information and suspension status information from the suspension system controller”, whereby “the computing device may have one or more input and output devices. These devices can be used, among other things, to present a user interface. Examples of output devices that can be used to provide a user interface include printers or display screens for visual presentation of output and speakers or other sound generating devices for audible presentation of output. Examples of input devices that can be used for a user interface include keyboards, and pointing devices, such as mice, touch pads, and digitizing tablets. As another example, a computing device may receive input information through speech recognition or in other audible format” (see Anderson, Abstract, paragraphs 14 and 281).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method for managing vehicle suspension systems of Sablestrom to further comprise the speakers or other sound generating devices for audible presentation of output of Anderson because this would further improve operator experience and safety by mitigating distraction of looking at a visual display in lieu of the forward driving view, therefore modified Sabelstrom enables wherein the interface control corresponds to an audible interface for obtaining user input (see Anderson, paragraph 281, regarding “speakers or other sound generating devices for audible presentation of output”).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

November 22, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661